DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4, 6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “the band building process comprises a swelling step in which the profiled deck is expanded from its contracted state to its expanded state while decreasing the distance in the tire axial direction between the bead cores, so that the raw tire main body is swollen into a swollen state, in which the inner surface of the tire in the tread portion is supported by the profiled deck, and a tape winding step in which, in the swollen state of the raw tire main body supported by the profiled deck, the tape is spirally wound on the outer circumferential surface of the curved carcass of the swollen raw tire main body so that said at least one ply of the band is formed along said outer surface of the profiled deck via the carcass, wherein the breaker building process comprises a support ring closing step in which a pair of support rings each having a cylindrical outer surface are moved from axially outer respective standby positions thereof to axially inner respective operating positions thereof so that the crown portion of the band slightly protrudes from the cylindrical outer surfaces of the support rings through a gap therebetween, wherein the support rings are disposed one on each side of an axial center corresponding to the tire equatorial plane, and supported movably in the axial direction so as to come close to each other or move away from each other, and a winding step in which the strip of the breaker ply material is wound on the support rings so as to extend across the gap, whereby the cylindrical breaker whose inner circumferential surface is adhered to the protruding crown portion of the band is formed, and wherein the sticking process comprises a turn-down step in which, after the support rings are moved to the standby positions, both edge portions of the cylindrical breaker are turned down in the swollen state of the raw tire main body supported by the profiled deck so as to shape the cylindrical breaker into the curved breaker curved along the outer surface of the profiled deck, and wherein in the support ring closing step, a maximum protruding amount (H) of the crown portion of the band from the cylindrical outer surfaces of the support rings is in a range from 5 to 30 mm in the radial direction”.
The closest prior art is considered to be Tanaka (JP 2007-076182, see machine translation) (of record), Ishiyama et al. (US 2009/0159164), and Onimatsu (JP 2003-118011, see machine translation) (of record), as discussed in the previous office action of record. 
On page 8 of the 01/05/2021 Remarks, Applicant argues that Tanaka fails to disclose or suggest the turn-down step in which both edge portions of the breaker are turned down. Applicant further argues that Tanaka fails to disclose or suggest the employment of a turn-down step because both edge portions of the breaker adhere to the carcass because the carcass is inflated. Upon further consideration and review of the references, the examiner finds this argument to be persuasive. While turn-down processes for belts and breakers may be generally known in the tire art, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Tanaka since it discloses adhering the breaker to the carcass via inflation and not a separate turn-down process using a turn-down stitcher or rollers ([0018]), and thus to modify Tanaka in such a manner would substantially and materially alter the intended operation and functionality of Tanaka. 
On page 10 of the Remarks, Applicant argues that Tanaka discloses that the carcass is inflated after the belt layer is wound, and therefore, the belt layer has been wound on the support rings before the carcass is inflated. Applicant further argues that once the spiral band is wound around the carcass, the carcass cannot be inflated, and thereby one of ordinary skill in the art would not consider attempting to combine the method of Tanaka with a method that requires winding a spiral band around a carcass, such as in Ishiyama. Applicant further argues that the crown portion of the band of Tanaka does not protrude when the breaker ply is wound, and therefore, the inner circumferential surface cannot adhere 
Claims 2, 4, 6, and 8-12 are allowable by dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749